EX-99.d.1.iii AMENDMENT NO. 3 TO EXHIBIT A OF THE INVESTMENT MANAGEMENT AGREEMENT THIS EXHIBIT to the Investment Management Agreement dated December 15, 1999 (the Agreement) between DELAWARE VIP ® TRUST and DELAWARE MANAGEMENT COMPANY , a series of Delaware Management Business Trust (the Investment Manager), amended as of the 7 th day of July, 2009, lists the Series for which the Investment Manager provides investment management services pursuant to this Agreement, along with the management fee rate schedule for each Series and the date on which the Agreement became effective for each Series. Series Name Effective Date Management Fee Schedule (as a percentage of average daily net assets) Annual Rate Delaware VIP Cash Reserve December 15, 1999 0.45% on first $500 million Series 0.40% on next $500 million 0.35% on next $500 million 0.30% on assets in excess of $2,500 million Delaware VIP Diversified May 20, 2003 0.65% on first $500 million Income Series 0.60% on next $500 million 0.55% on next $500 million 0.50% on assets in excess of $2,500 million Delaware VIP Emerging Markets September 24, 2004 1.25% on the first $500 million Series 1.20% on the next $500 million 1.15% on the next $1.5 billion 1.10% on assets in excess of $2.5 billion Delaware VIP Growth December 15, 1999 0.75% on first $500 million Opportunities Series 0.70% on next $500 million 0.65% on next $500 million 0.60% on assets in excess of $2,500 million Delaware VIP High Yield Series December 15, 1999 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $500 million 0.50% on assets in excess of $2,500 million Delaware VIP ® International September 24, 2004 0.85% on the first $500 million Value Equity Series 0.80% on the next $500 million 0.75% on the next $1.5 billion 0.70% on assets in excess of $2.5 billion Delaware VIP Limited-Term December 15, 1999 0.50% on first $500 million Diversified Income Series 0.475% on next $500 million 0.45% on next $500 million (formerly Delaware VIP Capital 0.425% on assets in excess of Reserves Series) $2,500 million Delaware VIP REIT Series December 15, 1999 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $500 million 0.60% on assets in excess of $2,500 million Delaware VIP Select Growth December 15, 1999 0.75% on first $500 million Series 0.70% on next $500 million 0.65% on next $1,500 million 0.60% on assets in excess of $2,500 million Delaware VIP Small Cap Value December 15, 1999 0.75% on first $500 million Series 0.70% on next $500 million 0.65% on next $500 million 0.60% on assets in excess of $2,500 million Delaware VIP Trend Series December 15, 1999 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $500 million 0.60% on assets in excess of $2,500 million Delaware VIP ® U.S. Growth December 15, 1999 0.65% on the first $500 million Series 0.60% on the next $500 million 0.55% on the next $1,500 million 0.50% on assets in excess of $2,500 million Delaware VIP Value Series July 30, 2004 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $500 million 0.50% on assets in excess of $2,500 million -3- DELAWARE MANAGEMENT COMPANY, DELAWARE VIP ® TRUST a series of Delaware Management Business Trust By: /s/Patrick P. Coyne By: /s/Patrick P. Coyne Name: Patrick P. Coyne Name: Patrick P. Coyne Title: President/Chief Executive Officer Title: Chairman/President/Chief Executive Officer Attest: /s/ Kathryn R. Williams Attest: /s/Kathryn R. Williams Name: Kathryn R. Williams Name: Kathryn R. Williams Title: Vice President/Associate General Title: Vice President/Associate General Counsel/Assistant Secretary Counsel/Assistant Secretary -3-
